SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Negotiations for contracting 2 new FPSOs for Lula Alto and Lula Central áreas Rio de Janeiro, March 19, 2013 – Petróleo Brasileiro S.A. – Petrobras and its Block BM-S-11 partners, BG E&P Brasil and Petrogal Brasil, announces negotiations are underway for the contracting with consortium QGOG/SBM (Queiroz Galvão Óleo e Gás S.A./ SBM Offshore) of 2 FPSOs for production development at Lula Alto and Lula Central, in Lula Field, Santos Basin pre-salt. Each FPSO will be connected to 18 wells, 10 of which are production wells and 8 injectors. Production is expected to begin in January 2016 at Lula Alto and in March 2016 at Lula Central. Each FPSO will have a processing capacity of 150,000 bpd of oil and 6,000,000 m3/day of natural gas. By contract the FPSOs should be delivered no later than November 2015 for Lula Alto and January 2016 for Lula Central, allowing these areas to start production according to the schedule established in the Petrobras Business Plan. Local Content requirements in the contract are 65% for each FPSO. With this strategy, Petrobras has strengthened the robustness of its oil production curve, without prejudice to local content requirements and contributing to the employment generation in the Brazilian shipbuilding industry Consortium BM-S-11 is operated by Petrobras (65%), in partnership with BG E&P Brasil Ltda. (25%) and Petrogal Brasil S.A (10%). SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:March 19, 2013 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
